        Case 2:21-cv-01045-GRB-AKT Document 7 Filed 03/26/21 Page 1 of 1 PageID #: 32
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                Eastern District
                                              __________         of of
                                                          District  New  York
                                                                       __________


                  Lumarie Lopez-Sanchez                        )
                             Plaintiff                         )
                                v.                             )      Case No. 2:21-cv-1045-GRB-AKT
                 Hain Celestial Group, Inc.                    )
                            Defendant                          )

                                               APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Defendant The Hain Celestial Group, Inc.                                                                      .


Date:          03/26/2021                                                               /s/ Michael W. Ross
                                                                                         Attorney’s signature


                                                                                          Michael W. Ross
                                                                                     Printed name and bar number

                                                                                       Jenner & Block LLP
                                                                                        919 Third Avenue
                                                                                       New York, NY 10022
                                                                                               Address

                                                                                        mross@jenner.com
                                                                                            E-mail address

                                                                                          (212) 891-1600
                                                                                          Telephone number

                                                                                          (212) 891-1699
                                                                                             FAX number
